DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 18 recites the limitation "…the engine…" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Since claims 19 and 20 depend from claim 18 and do not cure the deficiencies of claim 18, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 6-7, 10-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2008/0157594) in view of Ge et al. (US 2019/0084444).
	Regarding claim 1, Peterson teaches a power generation system (see figures 1-3) comprising: a generator set (fig. 1: genset 30) including an engine (fig. 1: engine 32); a switch device (fig. 1: switch 82) including an input terminal connected to the generator set (30) and an output terminal structured to connect to a load (fig. 1: AC electrical loads of equipment 27); an electrical storage device (fig. 1: energy storage device 70); a first inverter (fig. 1: three-phase rectifier 42) connected between the input terminal of the switch device (82) and the electrical storage device (70); a second inverter (fig. 1: DC-to-AC power inverter 46) connected between the output terminal of the switch device (82) and the electrical storage device (70); and a controller (100) communicably coupled to the generator set (30), the switch device (82), the first inverter (42), and the second inverter (46), the controller configured to: determine whether an external power source (fig. 1: external AC electrical power source 90) is providing power to the load (27), (see par. [0017], when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); in response to determining that the external power source (90) is not providing power to the load, operate the power generation system in a first state in which: the engine of the generator set operates at a first speed, (see figure 4: conditionals 122-138; if the test of conditional 126 is false (no), then conditional 130 is encountered. Conditional 130 tests whether power share mode is active. In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 under direction of controller 100 of subsystem 30a based in part on communications with controller 100 of subsystem 30b); the switch device is closed to connect the generator set (30) to the load (27), (see par. [0024] and [0037], in addition to inverter control logic 104, controller 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations through communication with engine controller 34 via bus 94. Logic 102 provides input signals to genset 30 that are representative of a requested target electrical load to be powered by genset 30); and the electrical storage device (70) is charged by the generator set (30) through at least one of the first inverter (42) or the second inverter (46), (see par. [0016] and [0025]; governor 103 is fully implemented in engine controller 34 that is included with genset 30. Alternatively or additionally, at least a portion of governor 103 can be included in circuitry 40. Control logic 102 is responsive to system control logic 110 included in the operating logic of controller 100, and an engine speed feedback signal provided by engine speed sensor 112 and/or by monitoring AC frequency of the variable output of generator 38a. Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70); and the switch device (82) is opened; and the generator set provides power to the load through the first inverter and the second inverter (see par. [0024] and [0037]; In addition to inverter control logic 104, controller 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations through communication with engine controller 34 via bus 94. Logic 102 provides input signals to genset 30 that are representative of a requested target electrical load to be powered by genset 30), wherein the first inverter (42) operates as a rectifier (rectifier 42).
However, Peterson does not explicitly teach in response to determining that the external power source is providing power to the load, operate the power generation system in a second state in which: the engine operates at a second speed lower than the first speed.
Ge teaches in a first operating mode, the generator 508 generates power in a high-speed mode while the motor 504 consumes power in a low speed mode, and the battery 502 is charged. In a second operating mode, the generator 508 generates power in a low speed mode while the motor 504 consumes power in a high-speed mode, and the battery 502 is discharged. And in a third operating mode, the generator 508 generates power in a high-speed mode while the motor 504 generates power in a low speed mode, and the battery 502 is charged, (see par. [0049], [0051-0052] and [0055-0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ge into the power generation system of Peterson in order to allowing the engine to operate at more efficient speeds and allowing the hybrid-electric vehicle to be operated in electric mode with the engine off under certain conditions.
Regarding claim 2, furthermore Peterson discloses the power generation system, wherein the controller is further configured to: detect that the external power source (90) is being added to provide power to the load (27), (see par. [0017], when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); operating the first inverter (42) as a rectifier (rectifier 42); and opening the switch device (82); and further Ge discloses in response to detecting the external power source is being added, switch the power generation system from the first state to the second state by: reducing a speed of the engine of the generator set from the first speed to the second speed, (see par. [0049], [0051-0052] and [0055-0056]; in a first operating mode, the generator 508 generates power in a high-speed mode while the motor 504 consumes power in a low speed mode, and the battery 502 is charged. In a second operating mode, the generator 508 generates power in a low speed mode while the motor 504 consumes power in a high-speed mode, and the battery 502 is discharged. And in a third operating mode, the generator 508 generates power in a high-speed mode while the motor 504 generates power in a low speed mode, and the battery 502 is charged).
Regarding claim 3, furthermore Peterson discloses the power generation system, wherein the controller is further configured to: detect that the external power source is being removed (see figure 4 conditional 122 is false (no)); and in response to detecting the external power source is being removed, switch the power generation system from the second state to the first state by: configuring the electrical storage device to provide power to the load (see par. [0016], various DC loads may be powered from device 70 and/or circuitry 40 (not shown). Device 70 may be provided in the form of one or more rechargeable electrochemical cells or batteries ); and further Ge discloses increasing a speed of the engine of the generator set from the second speed to the first speed; and closing the switch device, (see par. [0049], [0051-0052] and [0055-0056]).
Regarding claim 4, furthermore Peterson discloses the power generation system, further comprising a sensing device communicably coupled to the controller, the sensing device configured to measure a voltage level at the output terminal of the switch device, the measured voltage level providing an indication of the external power source providing power to the load, (see figures 1-3 and par. [0017] and [0021-0022] and [0032-0038]).
Regarding claim 6, furthermore Peterson discloses the power generation system, wherein in response to determining that the external power source is meeting a load demand while the power generation system is operated in the first state, the controller is configured to switch from the first state to the second state by: disconnecting the generator set to the load with the switch device; and operating the power generation system in the second state (see par. [0017] and [0032]; when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); and further Ge discloses providing a control  input to the generator set to decrease engine speed to the second speed, (see par. [0049], [0051-0052] and [0055-0056]).
Regarding claim 7, furthermore Peterson discloses the power generation system, wherein the second state further comprises: charging the electrical storage device (70) by the generator set (30), (see par. [0016] and [0025]; governor 103 is fully implemented in engine controller 34 that is included with genset 30. Alternatively or additionally, at least a portion of governor 103 can be included in circuitry 40. Control logic 102 is responsive to system control logic 110 included in the operating logic of controller 100, and an engine speed feedback signal provided by engine speed sensor 112 and/or by monitoring AC frequency of the variable output of generator 38a. Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70).
Regarding claim 10, Peterson teaches a controller for a power generation system (see figures 1-3), the controller (100) communicably coupled to a generator set (30), a switch device (82), a first inverter (42), a second inverter (46), and an electrical storage device (70), the controller configured to: determine whether an external power source (90) is providing power to a load (27), (see par. [0017], when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); in response to determining that the external power source (90) is not providing power to the load, operate the power generation system in a first state in which: an engine (32) of the generator set (30) operates at a first speed, (see figure 4: conditionals 122-138; if the test of conditional 126 is false (no), then conditional 130 is encountered. Conditional 130 tests whether power share mode is active. In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 under direction of controller 100 of subsystem 30a based in part on communications with controller 100 of subsystem 30b); the switch device is closed to connect the generator set (30) to the load (27), (see par. [0024] and [0037], in addition to inverter control logic 104, controller 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations through communication with engine controller 34 via bus 94. Logic 102 provides input signals to genset 30 that are representative of a requested target electrical load to be powered by genset 30); and the electrical storage device (70) is charged by the generator set (30) through at least one of the first inverter (42) or the second inverter (46), (see par. [0016] and [0025]; governor 103 is fully implemented in engine controller 34 that is included with genset 30. Alternatively or additionally, at least a portion of governor 103 can be included in circuitry 40. Control logic 102 is responsive to system control logic 110 included in the operating logic of controller 100, and an engine speed feedback signal provided by engine speed sensor 112 and/or by monitoring AC frequency of the variable output of generator 38a. Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70); and the switch device (82) is opened; and the generator set provides power to the load through the first inverter and the second inverter (see par. [0024] and [0037]; In addition to inverter control logic 104, controller 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations through communication with engine controller 34 via bus 94. Logic 102 provides input signals to genset 30 that are representative of a requested target electrical load to be powered by genset 30), wherein the first inverter (42) operates as a rectifier (rectifier 42).
However, Peterson does not explicitly teach in response to determining that the external power source is providing power to the load, operate the power generation system in a second state in which: the engine operates at a second speed lower than the first speed.
Ge teaches in a first operating mode, the generator 508 generates power in a high-speed mode while the motor 504 consumes power in a low speed mode, and the battery 502 is charged. In a second operating mode, the generator 508 generates power in a low speed mode while the motor 504 consumes power in a high-speed mode, and the battery 502 is discharged. And in a third operating mode, the generator 508 generates power in a high-speed mode while the motor 504 generates power in a low speed mode, and the battery 502 is charged, (see par. [0049], [0051-0052] and [0055-0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ge into the controller for a power generation system of Peterson in order to allowing the engine to operate at more efficient speeds and allowing the hybrid-electric vehicle to be operated in electric mode with the engine off under certain conditions.
Regarding claim 11, furthermore Peterson discloses the controller, wherein the controller is further configured to: detect that the external power source (90) is being added to provide power to the load (27), (see par. [0017], when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); operating the first inverter (42) as a rectifier (rectifier 42); and opening the switch device (82); and further Ge discloses in response to detecting the external power source is being added, switch the power generation system from the first state to the second state by: reducing a speed of the engine of the generator set from the first speed to the second speed, (see par. [0049], [0051-0052] and [0055-0056]; in a first operating mode, the generator 508 generates power in a high-speed mode while the motor 504 consumes power in a low speed mode, and the battery 502 is charged. In a second operating mode, the generator 508 generates power in a low speed mode while the motor 504 consumes power in a high-speed mode, and the battery 502 is discharged. And in a third operating mode, the generator 508 generates power in a high-speed mode while the motor 504 generates power in a low speed mode, and the battery 502 is charged).
Regarding claim 12, furthermore Peterson discloses the controller, wherein the controller is further configured to: detect that the external power source is being removed (see figure 4 conditional 122 is false (no)); and in response to detecting the external power source is being removed, switch the power generation system from the second state to the first state by: configuring the electrical storage device to provide power to the load (see par. [0016], various DC loads may be powered from device 70 and/or circuitry 40 (not shown). Device 70 may be provided in the form of one or more rechargeable electrochemical cells or batteries); and further Ge increasing a speed of the engine of the generator set from the second speed to the first speed; and closing the switch device, (see par. [0049], [0051-0052] and [0055-0056]).
Regarding claim 14, furthermore Peterson discloses the controller, wherein in response to determining that the external power source is meeting a load demand while the power generation system is operated in the first state, the controller is configured to switch from the first state to the second state by: disconnecting the generator set to the load with the switch device; and operating the power generation system in the second state, (see par. [0017] and [0032]; when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); and further Ge discloses providing a control input to the generator set to decrease engine speed to the second speed, (see par. [0049], [0051-0052] and [0055-0056]).
Regarding claim 15, furthermore Peterson discloses the controller, wherein the second state further comprises: charging the electrical storage device (70) by the generator set (30), (see par. [0016] and [0025]; governor 103 is fully implemented in engine controller 34 that is included with genset 30. Alternatively or additionally, at least a portion of governor 103 can be included in circuitry 40. Control logic 102 is responsive to system control logic 110 included in the operating logic of controller 100, and an engine speed feedback signal provided by engine speed sensor 112 and/or by monitoring AC frequency of the variable output of generator 38a. Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70).
Regarding claim 18, Peterson teaches a method of operating a power generation system (see figures 1-4), the power generation system comprising a controller (100), a generator set (30), a switch device (82), a first inverter (42), a second inverter (46), and an electrical storage device (70), the method comprising: determining, by the controller, whether an external power source (90) is providing power to the load (27), (see par. [0017], when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); in response to determining that the external power source (90) is not providing power to the load, operating, by the controller, the power generation system in a first state in which: the engine (32) of the generator set (30) operates at a first speed, (see figure 4: conditionals 122-138; if the test of conditional 126 is false (no), then conditional 130 is encountered. Conditional 130 tests whether power share mode is active. In response to changes in electrical loading of system 28, the power share mode dynamically adjusts the speed of genset 30 under direction of controller 100 of subsystem 30a based in part on communications with controller 100 of subsystem 30b); the switch device is closed to connect the generator set (30) to the load (27), (see par. [0024] and [0037], in addition to inverter control logic 104, controller 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations through communication with engine controller 34 via bus 94. Logic 102 provides input signals to genset 30 that are representative of a requested target electrical load to be powered by genset 30); and the electrical storage device (70) is charged by the generator set (30) through at least one of the first inverter (42) or the second inverter (46), (see par. [0016] and [0025]; governor 103 is fully implemented in engine controller 34 that is included with genset 30. Alternatively or additionally, at least a portion of governor 103 can be included in circuitry 40. Control logic 102 is responsive to system control logic 110 included in the operating logic of controller 100, and an engine speed feedback signal provided by engine speed sensor 112 and/or by monitoring AC frequency of the variable output of generator 38a. Speed adjustment with logic 102 can arise with changes in electrical loading and/or charge or boost operations of device 70); and the switch device (82) is opened; and the generator set provides power to the load through the first inverter and the second inverter (see par. [0024] and [0037]; In addition to inverter control logic 104, controller 100 includes genset power request control logic 102 to regulate rotational speed of genset 30 relative to system 28 operations through communication with engine controller 34 via bus 94. Logic 102 provides input signals to genset 30 that are representative of a requested target electrical load to be powered by genset 30), wherein the first inverter (42) operates as a rectifier (rectifier 42).
However, Peterson does not explicitly teach in response to determining that the external power source is providing power to the load, operating, by the controller, the power generation system in a second state in which: the engine operates at a second speed lower than the first speed.
Ge teaches in a first operating mode, the generator 508 generates power in a high-speed mode while the motor 504 consumes power in a low speed mode, and the battery 502 is charged. In a second operating mode, the generator 508 generates power in a low speed mode while the motor 504 consumes power in a high-speed mode, and the battery 502 is discharged. And in a third operating mode, the generator 508 generates power in a high-speed mode while the motor 504 generates power in a low speed mode, and the battery 502 is charged, (see par. [0049], [0051-0052] and [0055-0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ge into the method of operating a power generation system of Peterson in order to allowing the engine to operate at more efficient speeds and allowing the hybrid-electric vehicle to be operated in electric mode with the engine off under certain conditions.
Regarding claim 19, furthermore Peterson discloses the method, wherein the controller is further configured to: detect that the external power source (90) is being added to provide power to the load (27), (see par. [0017], when power from source 90 is applied, genset 30 is typically not active. Transfer switch 82 selects between power through inverters 46 (a power source internal to vehicle 20) and power form "shore" (external source 90) to service various AC electrical loads of equipment 27 on bus 80); ; operating the first inverter (42) as a rectifier (rectifier 42); and opening the switch device (82); and further Ge discloses in response to detecting the external power source is being added, switch the power generation system from the first state to the second state by: reducing a speed of the engine of the generator set from the first speed to the second speed, (see par. [0049], [0051-0052] and [0055-0056]; in a first operating mode, the generator 508 generates power in a high-speed mode while the motor 504 consumes power in a low speed mode, and the battery 502 is charged. In a second operating mode, the generator 508 generates power in a low speed mode while the motor 504 consumes power in a high-speed mode, and the battery 502 is discharged. And in a third operating mode, the generator 508 generates power in a high-speed mode while the motor 504 generates power in a low speed mode, and the battery 502 is charged).
Regarding claim 20, furthermore Peterson discloses the method, wherein the controller is further configured to: detect that the external power source is being removed (see figure 4 conditional 122 is false (no)); and in response to detecting the external power source is being removed, switch the power generation system from the second state to the first state by: configuring the electrical storage device to provide power to the load (see par. [0016], various DC loads may be powered from device 70 and/or circuitry 40 (not shown). Device 70 may be provided in the form of one or more rechargeable electrochemical cells or batteries); and further Ge increasing a speed of the engine of the generator set from the second speed to the first speed; and closing the switch device, (see par. [0049], [0051-0052] and [0055-0056]).
Allowable Subject Matter
8.	Claims 5, 8-9, 13, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 5 and 13 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein in response to determining that the external power source is not meeting a load demand while the power generation system is operated in the second state, the controller is configured to switch from the second state to the first state by: configuring the generator set to increase a speed of the engine to the first speed; providing power to the load from the generator set through the first inverter and the second inverter, wherein the first inverter is configured to operate as a rectifier and the second inverter is configured to synchronize the power with the load; in response to determining that the engine of the generator set is operating at the first speed, connecting the generator set to the load through the switch device; and operating the power generation system in the first state.” And claims 8 and 16 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the controller is further configured to operate the power generation system in an alternate mode when the engine of the generator set is off, the alternate mode comprising: determining an increased load demand or a decreased load demand; and in response to determining a decreased load demand, providing power from the external power source to the electrical storage device through the second inverter.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836